DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “wherein the body of the dart puck resided in its entirety inside the switch sub”, whereas claim 11 from which it depends now recites “wherein the body of the dart puck abuts the second end of the switch sub.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein the body of the dart puck resided in its entirety inside the switch sub”, whereas claim 11 from which it depends now recites “wherein the body of the dart puck abuts the second end of the switch sub.”
These two limitations appear to be directed at two embodiments (figures 7A and 8A), and it is not clear how both of the limitations can be met at the same time. In other words the examiner does not understand what is meant by both inside and abutting an end.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14, 18,19, 21-24, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (US 4164886) to Hallmark in view of (US 5042594 A) to Gonzalez.
Regarding claim 11: Hallmark discloses: a perforating gun assembly 11, comprising: 
a perforating gun (Figure 1, lower end including chamber 19 and charges) comprising a first end, a second opposing end, and a tubular barrel forming an internal gun barrel chamber (Figure 1); 
a sub (top section around upper chamber 19) also comprising a first end (top), a second opposing end (bottom- adjacent and abutting 23), and a tubular barrel forming an internal sub chamber (upper 19), wherein the second end of the sub is threadedly connected to the first end (top end) of the perforating gun (Figure 1, lower end including chamber 19 and charges); (The upper chamber/sub 19 is considered a “sub” and is threadedly connected via element 23 to the lower gun assembly 19 Figure 1, the housings are attached to 23 via threaded screws, thus the two subs are  “threadedly connected” ) 
an electrical switch 29
two or more detonator wires 25 extending from the electrical switch 29, through the internal sub chamber (upper 19), and into the internal gun barrel chamber (lower 19);;
a dart puck (23) residing at the second end of the sub (lower end of upper 19) , comprising:
 a generally tubular body 23 residing between the internal gun barrel chamber (lower housing) and the internal sub chamber (upper housing) wherein the body of the dart puck 23 abuts the second end of the sub (lower end of upper 19) and slibably resides within the first end of the perforating gun (as best understood Hallmarks lower housing slides onto 23 and is held by threaded screws, as is shown in the figures, and it is capable of the claimed function);
a central conduit  24 receives the two or more detonator wires 25 as the detonator wires move from the internal sub chamber to the internal gun barrel chamber (Figure 1); and
a dart 39 having a tip part 53 extending partially into the central conduit 24 and a base part (47,37) loosely residing between the tubular body 23 and the internal gun barrel chamber 19  (The dart of Hallmark is retained by retainer 33 with the base part extending above the surface of 23, and thus a portion of the base is interpreted as being within the internal chamber, and meeting the limitation, Furthermore the dart is held in place by a retainer and allows the wires 25 to pass, this is interpreted as “loosely residing”, as the dart is not held rigidly and can be moved Col 3:63- Col 4:10), 
 a retaining nut 33 residing between the between the body of the dart puck 23 and the internal gun barrel chamber (lower 19), partially closing off the central conduit 24 and receiving the two or more detonator wires 25 (Figure 1).
wherein the dart 39 is fabricated from a soft metal that deforms under pressure (Col 4:29-42, Aluminum is considered to meet this limitation) (“so that at least a portion of the base part squeezes onto the central conduit in response to a pressure wave generated by the perforating gun detonation, thereby sealing off the switch sub in response to a pressure wave generated by the perforating gun during detonation and thereby insulating the internal sub chamber and the electrical switch from fluid and debris.”  is considered intended use, however the dart of Hallmark can perform this function.)
However Hallmark fails to disclose: the sub is a switch sub; or the electrical switch is residing within the internal sub chamber.
Gonzalez, who is in the same field teaches a system of stringing a plurality of perforating guns each with a switch sub separating adjacent gun sections (abstract), with a switch sub 12-1 with a switch housing 14-1 as part of a perforating gun string (Abstract) with an electrical switch 30 residing within an internal sub chamber (Figure 2) with the switch 30 connected to a detonator 24 via wires 28 along a feedthrough 28a.
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Hallmark by inserting a switch sub, switch housing and switch in the style of Gonzalez between the dart puck of Hallmark and the upper charges chamber, with Gonzales’s12-1 abutting element 23 of Hallmark such that the through-bores align, in view of Gonzalez, to provide “an arming, testing and firing system” for “allowing a tester disposed at the well surface to determine the identity of the one charge in the perforating apparatus to be detonated” (Col 1:28-52). Furthermore this would amount to no more than combining prior art elements according to known methods to yield predictable results.
(The modification envisioned would be to insert assembly of 12-1, 14-1, and 30 of Gonzalez with 12-1 abutting 23, between 23 and the upper charge housing. One of ordinary skill in the mechanical arts would be able to add in a section of housing and the switch components between the two components of Hallmark with a connection system similar to that existing in Hallmark. This modification would, as best understood result in the claimed invention)
Regarding claim 14: Hallmark discloses wherein: an exterior diameter of the tip part 53 of the dart 39 is smaller than an exterior diameter of the base part 37 of the dart 39 (Figure 2); 
the base part 37 of the dart 39 has a diameter larger than a diameter of the central conduit 24 so that the base part 27 does not fit inside the conduit 24 (Figure 2).
Regarding claim 18: Hallmark discloses wherein the dart 39 is not electrically connected to the one or more wires 25 (Figure 3).
Regarding claim 19: Hallmark discloses wherein the dart 39 has a conduit (section between legs 53) through which the one or more wires pass (Figurers 2-4).
Regarding claim 21: Hallmark discloses wherein the body of the dart puck 23 abuts the second end of the switch sub (Figure 1, dart puck 23 abuts the housing around upper 19) and is located between the switch sub (housing around upper 19) and the adjacent perforating gun ( housing around lower 19) that generates the pressure wave.
Regarding claim 22: Hallmark discloses wherein the body of the dart puck 23 is threadedly connected to the switch sub at the second end of the switch sub (Figure 1, 23 is attached to the upper housing, “switch sub” via threaded screws.). 
If one were to argue against this interpretation, Gonzalez teaches where 14-1 is threadedly connected to the switch sub 12-1 at the second end of the switch sub (See figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hallmark by using a threadedly connection between the body of the dart puck and the switch sub, in view of Gonzalez, as connecting two components via a threaded connection is notoriously conventional and amounts to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 24: Hallmark discloses wherein the body of the dart puck 23 has a lip that fits into a slot of the switch sub (Figure 1, body 23 has two narrow outer diameter sections with a larger diameter in between for placing the housings onto. These smaller diameter sections can be considered as lips, and the end of the housing of the upper housing, i.e. the switch sub, can be considered a slot).  
Regarding claim 36: Hallmark discloses: an assembly (“for protecting an internal chamber of a switch sub from a blast of an adjacent perforating gun downhole within a wellbore” is considered intended use of the assembly), the assembly comprising: 
two or more detonator wires 25 in electrical communication with an electrical switch 39; 
a slab (23) having a through passage 24, the slab residing between a first end of a gun barrel of the perforating gun (lower chamber 19 and contents) and a second end of a sub (housing around upper chamber 19); and 
a projectile 39 loosely located along the slab 23, wherein the projectile comprises:
a tip 53 extending at least partially into the through passage (Figure 2), and 
a base (47,37) residing proximate the through passage 24 (Figures 2-4), 
a retaining nut 33 residing between the between the slab 23 and the adjacent perforating gun, wherein the retaining nut partially closing off the through passage 24 but retains the projectile and receives the two or more detonator wires 25 (Figure 1).
and wherein:
the two or more detonator wires 25 pass from the upper sub (upper chamber 19) and through the passage 24 of the slab 23 (Figure 1),
the slab slidably resides within he first end of the gun barrel (as best understood Hallmarks lower housing slides onto 23 and is held by threaded screws, as is shown in the figures, and it is capable of the claimed function);
the projectile 39 is fabricated from a compliant material that deforms under pressure (Col 4:29-42, Aluminum is considered to meet this limitation)  ( “so that at least a portion of the base squeezes  onto the through passage to seal the through passage in response to a pressure wave generated by detonation of the perforating gun located on one side of the slab” is considered as intended use, the apparatus of Hallmark is considered to meet this intended use,  Figure 4, Col 3:63- Col 4:25). 
However Hallmark fails to disclose a switch sub having a first end, a second opposing end and an internal sub chamber between the first and second ends, an electrical switch residing within the internal sub chamber, or where the slab abuts the second end of the switch sub.
Gonzalez, who is in the same field teaches a system of stringing a plurality of perforating guns each with a switch sub separating adjacent gun sections (abstract), with a switch sub 12-1 having a first end, a second opposing end and an internal sub chamber between the first and second ends with a switch housing 14-1 as part of a perforating gun string (Abstract) with an electrical switch 30 residing within an internal sub chamber (Figure 2) with the switch 30 connected to a detonator 24 via wires 28 along a feedthrough 28a.
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Hallmark by inserting a switch sub, switch housing and switch in the style of Gonzalez between the dart puck of Hallmark and the upper charges chamber, with Gonzales’s 12-1 abutting element 23 of Hallmark such that the through-bores align, in view of Gonzalez, to provide “an arming, testing and firing system” for “allowing a tester disposed at the well surface to determine the identity of the one charge in the perforating apparatus to be detonated” (Col 1:28-52). Furthermore this would amount to no more than combining prior art elements according to known methods to yield predictable results.
(The modification envisioned would be to insert assembly of 12-1, 14-1, and 30 of Gonzalez with 12-1 abutting 23, between 23 and the upper charge housing. One of ordinary skill in the mechanical arts would be able to add in a section of housing and the switch components between the two components of Hallmark with a connection system similar to that existing in Hallmark. This modification would, as best understood result in the claimed invention)

Regarding claim 37: Hallmark, as modified discloses wherein the slab 23 has an internal chamber (Figure 4, the section of slab 23 showing threads can be considered as an internal chamber) that houses the base part 47 of the projectile 39 opposite the internal sub chamber of the switch sub (upper section 19, See figure 1).
Regarding claim 45: Hallmark, as modified discloses wherein the perforating gun (lower chamber 19 and contents) resides upstream from the assembly (23, 39+) (As best understood the arrangement of a perforating gun below the protection assembly, is upstream and meets the limitation).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4164886) to Hallmark in view of (US 5042594 A) to Gonzalez, further in view of US 3528512 A to Boop.
Regarding claim 41: Hallmark discloses wherein: the projectile 39 is a dart (projectile 39 is interpreted as a dart, furthermore it is similarly shaped to that of applicants), however Hallmark fails to disclose that
the projectile 39 is located in its entirety inside the slab 23.  
Boop teaches a similar system where the projectile 59 is located in its entirety inside the slab 41.  (Figures 1 and 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the design of the slab of Hallmark to locate the projectile entirety inside the slab in the design of Boop, in view of Boop, so as to help align the projectile and ensure that the maximum pressure is applied to the base portion to drive it deeply (Col 4, lines 39-46). Furthermore, this would amount to no more than simple substitution of one known element for another to obtain predictable results; 

Response to Arguments
Applicant’s response dated 2/16/2021 is noted. 
The claim objections and 112 rejection are withdrawn.
Due to the amendments, a new 112 rejection is presented.
In view of applicant’s amendments and arguments the rejections have been modified and clarified.
Applicant argues that Hallmarks does not have a sub and element 23 is not a dart puck (Page 12).
The Examiner disagrees.
The examiner has interpreted a “sub” as a subcomponent, and in this case Hallmark’s section around upper charge chamber 19 is a sub.  The Examiner concedes that the sub is not a switch sub, and introduces Gonzalez for that aspect of the claim.  As stated in the rejection, Hallmark discloses a perforating gun (lower end), a sub (the top section around upper chamber 19), and a dart puck 23.
Applicant argues that neither Hallmark nor Gonzalez teach a dart puck /slab separate from the switch sub (page 13, top).
The Examiner disagrees.
Hallmark’s dart puck is different and separate from the sub, and when modified by Gonzalez, as clarified above, the two are different components. 
Regarding the remainder of applicant’s arguments, The Examiner has modified the rejection above to address the points raised, and the nuances of the invention.  As best under stood, inserting the switch sub of Gonzalez between Hallmarks dart puck 23 and his gun section results in the claimed invention.
Regarding claim 23, had this embodiment (Figure 8a) been claim instead of the abutting embodiment (Figure 7a), a different modification with Hallmark and Gonzalez can reasonably be made similar to that presented in the prior office actions.  Modifying the system of Hallmark by inserting a switch sub, switch housing and switch in the style of Gonzalez around the dart puck of Hallmark between the lower charges and upper charges, in view of Gonzalez, to provide “an arming, testing and firing system” for “allowing a tester disposed at the well surface to determine the identity of the one charge in the perforating apparatus to be detonated” (Col 1:28-52). The modification envisioned would be to insert between the gun sections of Hallmark the assembly of 12-1, 14-1, and 30 of Gonzalez around the dart 39, i.e. the dart located in the channel of 14-1 at 28a, which is considered equivalent to channel 24 of Hallmark, the switch 30 “testing and firing circuit “ is considered an electric switch and is located within the chamber, This modification would result in the dart puck being entirely within 12-1.  Furthermore, the location of the dart puck is considered a matter of design choice, and it would have been an obvious matter of design choice to locate the body of the dart puck in its entirety inside the switch sub, since applicant has not disclosed that this location solves any stated problem or is for any particular purpose and it appears that the invention would equally well with inside or outside the switch sub.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674